Exhibit 99.1 WGNB Corp. Announces Financial Results for Q1 ’09 CARROLLTON, Ga.—(BUSINESSWIRE)—April 27, 2009—WGNB Corp. (NASDAQ: WGNB), the holding company for First National Bank of Georgia, reported a net loss of $1.6 million, or $0.31 per common share, for the first quarter ended March 31, 2009, compared to net income of $1.8 million, or $0.30 per diluted common share, for the first quarter ended March 31, 2008. The first quarter 2009 result is a marked improvement from a net loss of $3.3 million, or $0.59 per common share (excluding a non-cash goodwill impairment charge of $24.1 million), for the fourth quarter of 2008. Commenting on the Company’s first quarter results, H. B. “Rocky” Lipham, III, Chief Executive Officer stated “the Bank’s core franchise remains intact with approximately $107 million of cash to meet the deposit and borrowing needs of our customers. We continue to open an average of 550 deposit accounts per month, and we are making new loans every day to help spur recovery in our local markets. In addition, the Company’s total risk-based capital remains above the industry “well-capitalized” guideline of 10%.” Credit Quality As of March 31, 2009, WGNB reported total nonperforming assets of $127.0 million, as compared to $122.0 million as of December 31, 2008. The Company’s level of criticized and classified assets (which includes nonperforming assets) has remained relatively unchanged over the past three quarters. The first quarter of 2009 reflects an increase in the number of sales contracts received versus the fourth quarter of 2008.During the first quarter of 2009, the Bank received contracts on or negotiated sales for 24 properties in the amount of $6.0 million for an average of approximately 75% of the original loan balance. These contracts for sale are scheduled to close in April and May. “While we are encouraged by the sale of our properties, the residential real estate downturnin our marketis not over,” stated Lipham. “We remain aggressive in our collection and loan evaluation efforts.
